MEMORANDUM **
Joseph Moza, M.D., appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that Kaweah Delta HCD, Hanford Community Hospital, and various individuals violated his rights under the constitution and California state law when they summarily suspended him from employment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion both a district court’s dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and the denial of a motion for reconsideration, School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court did not abuse its discretion by dismissing Moza’s action for failure to comply with its order that he file an opposition to defendants’ motion to dismiss where the court had previously given Moza a continuance of three months to file an opposition and had warned him that failure to do so would result in dismissal. See Pagtalunan, 291 F.3d at 642-43.
The district court also did not abuse its discretion by denying Moza’s request for reconsideration because he merely reargued issues that the court had already considered and rejected, see Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir.1991), and did not satisfy any other grounds for relief, see School Dist. No. 1J, Multnomah County, Or., 5 F.3d at 1263.
Moza’s request for oral argument is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.